Citation Nr: 9917704	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
umbilical herniorrhaphy, currently evaluated as 20 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This matter arises from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
for assignment of an evaluation in excess of 20 percent for 
his residuals of an umbilical herniorrhaphy.  The veteran 
filed a timely appeal and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


REMAND

Historically, the veteran was granted service connection for 
residuals of an umbilical herniorrhaphy by a rating decision 
of January 1975, and a noncompensable evaluation was 
assigned, effective from September 11, 1974.  His assigned 
disability rating was increased to 20 percent, effective from 
September 17, 1993, by a rating decision of February 1994.  
That decision was based on a contemporaneous examination 
report showing that the veteran experienced abdominal pain 
upon walking distances in excess of one block.  In addition, 
firm swelling and tenderness to palpation were noted at that 
time.  

In August 1995, the veteran submitted a claim for an 
increased evaluation for his service-connected disability, 
contending in substance that his residuals of an umbilical 
herniorrhaphy had become more severe.  The examination report 
of September 1995 reflected that the veteran complained that 
he experienced a recurrence of his umbilical hernia with 
abdominal cramping, aching, difficulty walking, and 
constipation.  He was diagnosed with status post surgical 
repair of an umbilical hernia, now with pain on ambulation, 
and diffuse, midepigastric tenderness, cramping, 
constipation, nausea, with no palpable mass.  

During the course of his appeal, the veteran submitted a 
statement dated in December 1997 in which he stated that his 
service-connected disability had become much worse.  Pursuant 
to his request, he underwent a VA rating examination in March 
1998.  The examiner stated that the veteran had undergone a 
recent umbilical repair, and that the veteran's abdomen was 
soft with a well healed nontender surgical scar without 
hepatosplenomegaly, but with good bowel sounds.  However, his 
opinion with respect to the veteran's service-connected 
residuals of an umbilical herniorrhaphy did not include an 
assessment of any functional limitations due to this 
disorder, or any discussion as to the extent to which his 
residuals of an umbilical herniorrhaphy would be well 
supported by a truss or belt, as set forth in the applicable 
rating criteria.  Accordingly, the Board finds that the 
veteran should be scheduled to undergo an additional VA 
rating examination to assess the current status of his 
service-connected disability.  The report of the examination 
should also contain a discussion of the level of impairment 
and symptomatology caused solely by the veteran's service-
connected residuals of an umbilical herniorrhaphy.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment pertaining to the 
veteran's residuals of an umbilical 
herniorrhaphy dated since the time of the 
last request for such information.  

2.  The veteran should then be scheduled 
to undergo a VA rating examination to 
assess the symptomatology associated with 
his service-connected residuals of an 
umbilical herniorrhaphy.  The examiner is 
requested to distinguish those symptoms 
associated with the veteran's service-
connected disability from other 
nonservice-connected disabilities, and is 
requested to offer an opinion with 
respect to whether or the extent to which 
the veteran's residuals of an umbilical 
herniorrhaphy can be supported by a truss 
or a belt.  The examiner is also 
requested to offer an opinion as to the 
degree of functional impairment resulting 
solely from the veteran's service-
connected residuals of an umbilical 
herniorrhaphy.  If such distinctions 
cannot be made, the examiner should so 
state.  All indicated tests and studies 
should be performed.  The veteran's 
claims file, including all newly 
associated evidence (if any), should be 
made available to the examiner for review 
in advance of the scheduled examination.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  

3.  Upon completion of the requested 
development, the RO should adjudicate the 
issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's 
residuals of an umbilical herniorrhaphy, 
taking into account all relevant 
statutes, regulations, and diagnostic 
codes.  If the determination remains 
unfavorable to the veteran the RO should 
furnish a supplemental statement of the 
case, and provide an opportunity to 
respond prior to referring the case back 
to the Board for further action. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










